305 N.Y. 583 (1953)
In the Matter of the Claim of Gladys Gardner, Respondent,
v.
New York Medical College et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued January 20, 1953.
Decided March 6, 1953
F. Walter Bliss and Earl H. Gallup, Jr., for appellants.
Nathaniel L. Goldstein, Attorney-General (Gilbert M. Landy, Wendell P. Brown and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs to the Workmen's Compensation Board; no opinion.